 



DISTRIBUTION AGREEMENT

 

THIS DISTRIBUTION AGREEMENT (the “Agreement”) is made effective as of the
Effective Date between the Company and the Client, the definition of each of
which are set forth on the annexed schedule.

 

WHEREAS, Client wishes to grant to Company the right to distribute and sell
certain nutritional products described on the Schedule annexed hereto (the
“Products”) in each of the territories described on the Schedule annexed hereto
(the “Territory”);

 

WHEREAS, Client desires to grant Company the right to distribute and sell the
Products thru the customer channels identified on the Schedule annexed hereto
(the “Classes of Trade”); and;

 

WHEREAS, Client desires to grant to Company the right to purchase and sell the
Products at the prices described in the Schedule annexed hereto and;

 

WHEREAS, Client utilizes various trademarks and trade names which it owns or to
which it has rights, on its Products (the “Marks”); and

 

WHEREAS, the Company wishes to distribute the Products throughout the Territory
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1. Appointment and Grant of Rights. Subject to the terms and conditions set
forth in this Agreement, Client hereby grants to Company and Company hereby
accepts from Client, the right to distribute and sell the Products to the
Classes of Trade in the Territory as set forth on the schedule annexed hereto.

 

2. Representations.

 

A. General Representations of Company. Company represents and warrants to Client
as follows: (i) Company has the full power and authority to enter into this
Agreement and the right to distribute and sell the Products to the Classes of
Trade in the Territory; (ii) Company has no agreements or contractual
obligations with any other party with respect to the sale of Products to the
Classes of Trade in the Territory which conflict with this Agreement.

 

1

 

 

B. General Representations of Client. Client represents and warrants to Company
as follows: (i) Client has the full power and authority to enter into this
Agreement and to grant to Company the right to distribute and sell the Products
to the Classes of Trade in the Territory; (ii) Client has no agreements or
contractual obligations with any other party with respect to the sale of
Products to the Classes of Trade in the Territory which conflict with this
Agreement; (iii) the Products sold to Company shall not, at the time of receipt
by Company: (a) be adulterated as defined in Section 342 of the Federal Food,
Drug and Cosmetic Act, as amended (hereinafter the “Federal Act”) or (b) be
misbranded as defined in Section 343 of the Federal Act (as amended from time to
time) or any similar code, regulation or law; (iv) Client bears full
responsibility for its advertising and Product claims and their conformity with
all applicable regulatory requirements, and shall indemnify and hold Company and
its customers harmless for any resulting damages connected therewith; (v) Client
shall be liable for all registration, testing, approval other governmental and
regulatory requirements of the countries identified in the Territory covered by
this Agreement; (vi) Client shall be responsible for consumer advertising and
marketing design and media expenses; (vii) Client shall be responsible for
special packaging costs associated with the Product and for promotional displays
that an account might require to display the Product on the store counter or
floor, but Client shall not be obligated to expend money in connection therewith
and may choose to do so only if it determines the expenditure to be commercially
reasonable; (viii) scan down promotions and the associated costs shall be borne
as set forth on the Schedule as annexed hereto.

 

3. Term and Termination.

 

A. Term. The period during which this Agreement remains in effect is referred to
as the “Term”. The Term will commence on the Effective Date and shall expire on
the Expiration Date as set forth on the annexed Schedule unless earlier
terminated pursuant to the terms of this Agreement.

 

B. Termination. This Agreement shall also be terminable immediately upon (a)
either Party making an assignment for the benefit of creditors, having a
voluntary or involuntary insolvency proceeding, an adjudication of bankruptcy or
appointment of a receiver or court-ordered trustee or; (b) after any threatened,
pending or actual civil or regulatory proceeding relating to the efficacy,
safety or marketability of the Products or; (c) after any threatened, pending or
actual civil or regulatory proceeding relating to Client’s failure to comply
with any consumer laws or licensure requirements.

 

C. Procedures upon Termination. Upon termination of this Agreement, the Parties
promptly will do an accounting of and settle all outstanding amounts owed one
another on account of promotions, returns, estimated future returns and charges,
discounts, charge-backs, cooperative or advertising programs, and the like. Any
disagreements between the Parties regarding such accounting or settlement shall
be resolved in accord with and pursuant to the terms and provisions of Sections
4 and 5.

 

4. Purchase and Sale of the Products.

 

A. Inventory of Products. During the Term, Company will order Products from
Client and Client will ship to Company, FOB/DDP West Caldwell, New Jersey, such
quantities as Company shall set forth in written orders for the purchase of
Product from time to time (a “Purchase Order”). Client agrees to have available
and promptly supply Company’s reasonable requirements for the Products in
accordance with the terms hereof.

 

B. Sales and Payment. The Client acknowledges that Company shall be entitled to
sell the Products with margins as set forth on the Schedule annexed hereto (the
“Company’s Margin”) for the Territory and Class of Trade specified. Company
shall pay client Net 60 days from receipt of goods subject to deduction for
goods received damaged, defective, or short-dated.

 

2

 

 

C. Company has no obligation to Client to sell a minimum volume of the Products
during the Term.

 

D. Costs of Company. Company shall bear the costs and expenses set forth on the
Schedule annexed hereto in connection with the distribution and sale of the
Products.

 

E. Returns. Company will make every effort to resell returned Products that
physically come back. Company shall have the right to return merchandise to
Client that cannot be sold and Client will reimburse Company at Company’s
acquisition cost plus any reverse logistics charges.

 

F. Costs of Client. Client shall bear the costs and expenses set forth on the
Schedule annexed hereto in connection with the distribution and sale of the
Products.

 

5. No Assignment by Client. Client shall not assign this Agreement or its rights
hereunder without the prior written consent of the Company, which consent may be
withheld for any or no reason.

 

6. Force Majeure. Neither Party will be in default for any failure or delay in
performing any obligation hereunder (other than the payment of money) if such
failure results from an event or occurrence beyond its reasonable control,
including without limitation, fire, lightning, storm, flood, earthquake,
governmental laws, regulations or other acts, labor unrest, sabotage, acts of
the public enemy, war, riots or insurrection, or other acts of God (each a
“Force Majeure Event”).

 

7. Indemnification.

 

A. Client Indemnity. Subject to any limitations set forth in this Agreement,
Client agrees to indemnify and hold Company harmless from and against any and
all costs, losses, liabilities and claims, including, without limitation,
reasonable fees and disbursements of counsel (“Damages”), relating to, resulting
from or arising in connection with (i) any claims that the use of the Marks
infringes the intellectual property rights of another; (ii) any claims that the
Products do not conform with applicable regulatory or registration requirements;
(iii) the negligence or willful misconduct of Client in connection with the
terms and conditions of this Agreement; (iv) any claims relating to the Products
or the Marks; (v) a breach by Client of any of its representations, warranties
or obligations set forth herein; or (vi) the enforcement of this
indemnification.

 

B. Company Indemnity. Company agrees to indemnify and hold Client harmless from
and against any and all Damages relating to, resulting from or arising in
connection with (i) Company’s merchandising, distribution, sale, marketing,
promoting, handling or storage of the Products (excluding any claim for which
Client is required to indemnify Company pursuant to Section 8(a) above); (ii) a
breach by Company of any of its representations, warranties or obligations set
forth herein, or (iii) the enforcement of this indemnification.

 

3

 

 

8. Relationship of the Parties. The Parties hereto are independent contractors
and not agents of one another. Each will maintain complete control over their
respective employees and agents and over their relationship with their
respective agents and contractors. Nothing herein creates any contractual
relationship between a Party and any agents or contractors of the other Party.
Neither Party will be liable for any debts, acts, obligations or torts of the
other or its agents, servants or employees.

 

9. Insurance. Each Party will maintain such insurance relating to its
performance and liabilities under this Agreement and with such limits as, at a
minimum, is customary in the nutritional supplement industry, including
Commercial General Liability Insurance (including contractual liability
insurance covering all its operations, and providing coverage for liability
imposed by the indemnity provisions hereof) and Products Liability Insurance
(including insurance against damages from product tampering). Each Party shall
name the other Party as an additional insured (by endorsement) or a loss payee
under each policy, as its interest may appear. Each policy will provide an
agreement by the insurer that such insurance will not be reduced, canceled or
modified on less than thirty (30) days prior written notice to the other Party.

 

10. Confidentiality. During the Term, the Parties may disclose to one another
non-public information concerning their respective businesses and operations
(including plans and trade secrets, and the terms of this Agreement) which is
confidential and proprietary (“Confidential Information”). Each of the Parties
agrees that Confidential Information disclosed by the other will not, without
the prior written approval of the other, be disclosed (other than to those of
its employees, agents and representatives with a reasonable need-to-know and who
agree to honor the provisions of this Section) or used by it except in
connection with this Agreement. Each of the Parties will be responsible for any
breach of this Section by, and jointly and severally liable with, its employees,
agents and representatives. Confidential Information does not include
information which (i) becomes generally available in the public domain other
than as a result of a breach of this Section, (ii) a Party is required to
disclose pursuant to law or judicial order, or (iii) was already in the
receiving Party’s possession at the time disclosed, as evidenced by its written
records.

 

11. Remedies. The Parties hereto acknowledge and agree that, in the event of a
breach or threatened breach of this Agreement, the other would be irreparably
damaged and monetary damages would not provide an adequate remedy. Accordingly,
the Parties agree that, in addition to any and all other rights which may be
available, at law or in equity, each Party shall be entitled to injunctive
relief against the other, without posting bond and/or specifically to enforce
the terms and provisions hereof in any court of competent jurisdiction.

 

12. Miscellaneous.

 

A. Governing Law; Jurisdiction. This Agreement will be construed and interpreted
in accordance with the laws of the State of New Jersey, without regard to the
principles of conflicts of laws thereof. The Parties hereto irrevocably consent
to the exclusive jurisdiction of the appropriate courts located in Essex County,
New Jersey in connection with any action or proceeding arising out of or
relating to this Agreement, and agree that venue shall be proper in such court
to the exclusion of the courts in any other state or country. The Parties
further agree that such designated forum is proper and convenient.

 

4

 

 

B. General Representations and Warranties. Each of Client and Company hereby
represents and warrants to each other that: (i) it has all requisite capacity or
corporate power and authority to enter into and perform, and possesses, and will
maintain in full force and effect, all licenses and permits required for it to
perform this Agreement, and that it will comply with all Federal, state and
local laws, rules and regulations applicable to its performance hereunder; (ii)
its execution, delivery and performance of this Agreement has been duly and
validly authorized by all necessary action, and will not violate or constitute a
default under the terms of any agreement or instrument to which it is a Party or
by which any of its material assets or rights are subject, or violate the rights
of any third party; and (iii) this Agreement constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms.

 

C. Severability. Should any provision of this Agreement be declared invalid,
void or unenforceable for any reason, the remaining provisions of this Agreement
shall be unaffected and shall continue in full force and effect, and such
invalid, void or unenforceable provision shall be interpreted as closely as
possible to the manner in which it was written.

 

D. Interpretation. The titles and headings used herein are for convenience only
and are not to be considered in construing this Agreement. This Agreement has
been negotiated between the Parties, each of whom had the opportunity to consult
with legal counsel, and shall not be interpreted against either Party as the
“drafter” thereof.

 

E. Prevailing Party Fees. In the event of any dispute involving the terms of
this Agreement, the prevailing Party shall be entitled to collect reasonable
costs, fees and expenses incurred by the prevailing Party in connection with
such dispute from the other Party to such dispute, including without limitation,
reasonable attorneys’ fees and court costs.

 

F. Entire Agreement. This Agreement, including all schedules annexed hereto,
constitutes the entire agreement of the Parties with respect to the subject
matter hereof and replaces all prior negotiations, understandings,
conversations, correspondence and agreements between the Parties. Except as
otherwise set forth herein, this Agreement may not be modified or amended,
except by a writing signed by both of the Parties hereto.

 

G. Waivers. All waivers and consents given hereunder shall be in writing. No
waiver by any Party hereto of any breach or anticipated breach of any provision
hereof by any other Party shall be deemed a waiver of any other contemporaneous,
preceding, or succeeding breach or anticipated breach, whether or not similar,
on the part of the same or any other Party.

 

H. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective affiliates, successors and
assigns.

 

I. Further Assurances. Each Party agrees to execute and deliver any and all such
other and additional instruments and documents and do any and all such other
acts and things as may be necessary or expedient to effectuate more fully this
Agreement and to carry on the business contemplated hereunder.

 

J. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original but all of which taken together
shall constitute one and the same legal instrument.

 

5

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Exclusive
Distribution Agreement to be executed as of the date first written above.

 

  CLIENT:                   By (signature):     Name (printed):



  Title:     Date:  

 

  COMPANY:       WINDMILL HEALTH PRODUCTS, LLC         By (signature):     Name
(printed):



  Title:     Date:  

 

6

 



 